DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 12/21/2021. Claims 1-16 are pending in the current office action. Claims 1-8 and 9 remain withdrawn as being drawn to non-elected species/groups, and claims 9-10, 12-13, and 15 have been amended by the applicant. 

Status of the Rejection
The specification and drawing objections have been overcome by the applicant's arguments and amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2009/0205957 A1) in view of Adams (US 20140076741 A1).
Regarding claim 9, Hada discloses a system (gas sensor controller [title; abstract]) comprising: 
an oxygen sensor including a pump cell (a sensor for measuring oxygen concentration that includes pump cell 125 and/or pump cell 140 [Paras. 0016, 0037, 0250-0254; Figs. 13-16]); and
a compensator circuitry connected to said oxygen sensor, and including a feedback control loop which includes a 
Hada discloses the application of a compensating current using the compensator circuitry as outlined previously. However, Hada is silent on the compensator being a “digital” compensator wherein said compensator circuitry “includes a digital controller”. 
Adams discloses a digital controller for controlling a gas sensor [abstract] wherein the digital controller comprises a computer that is utilized to send and receive digital signals to and from the gas sensor in communication with the digital controller in order to control the gas sensor [Paras. 0006-0008]. Adams further discloses wherein the use of a digital controller for processing digital signals allows for more accurate measurements of the exhaust gases during transitioning concentration states as well as steady states [Paras. 0006-0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Hada such that the compensation signal is a digital signal processed by a digital controller because Adams discloses wherein it is known to use digital signals with a digital controller for processing data from and controlling gas sensors and would provide the additional benefit of allowing for a more accurate determination of the exhaust gas concentration during transitioning and steady state measurements [Paras. 0006-0008]. Furthermore, one skilled in the art would recognize that the electronic signal can exist as either an analog or a digital signal that is processed by either an analog or digital controller and thus represents a finite set of options. It would have been obvious to one of ordinary skill in the art to utilize either one of these two finite options with a reasonable expectation of success [see MPEP § 2141(III)(E)]). 
The limitations “to determine and output a compensation current to said pump cell or adjust a pump cell voltage” and “subsequent to a period of time when the feedback control loop is disrupted, pump a balancing current and/or said balancing time interval being dependent on a current pumped into or out of said pump cell prior to said feedback control loop being disrupted" are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell 
Regarding claim 10, Hada further discloses wherein said oxygen sensor is a two-cell sensor which includes said pump cell and a reference cell (the oxygen sensor includes said pump cell 125 and/or pump cell 140 and further includes a reference sensor cell 135 [Paras. 0250-0254
The limitations “said feedback control loop is configured to maintain the reference cell at a reference voltage” and “said digital compensator is configured to determine and output the compensation current to said pump cell dependent on the reference voltage measured from said reference cell” are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses wherein the sensor cell 135 is a reference cell and thus the system is specifically configured to maintain the reference cell at a reference voltage as that is the entire purpose of a reference cell [Paras. 0260-0272; Figs. 13-16] and further discloses wherein the pump cell signal 140 is dependent upon the reference signal measured from the reference cell 135 and thus the digital controller of Hada, as modified by 
Regarding claim 12, the limitation “wherein said digital controller is configured to measure or estimate the current being pumped into or out of said pump cell prior to said feedback control loop being disrupted” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus the digital controller of Hada, as modified by Adams above, would be expressly configured to and capable of meeting the intended use and/or functional limitations wherein the applied current is based upon the previously measured current as this is the definition of a feedback loop [Paras. 0019-0020, 0027-0028, 0161-0164, 0192, 0250-0254, 0274; Figs. 4-7C].
Regarding claim 13, the limitation “wherein said digital controller is configured to store the measured or estimated current being pumped into or out of said pump cell prior to said feedback control loop being disrupted” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural 
Regarding claim 14, the limitation “wherein said feedback control loop being disrupted is a scheduled disruption for diagnostic testing” is an intended use recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus the digital controller of Hada, as modified by Adams above, would be expressly configured to and capable of meeting 
Regarding claim 15, the limitation “wherein said digital controller is configured to select the balancing current and/or the balancing time interval according to the following equation” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus the digital controller of Hada, as modified by Adams above, would be expressly configured to and capable of meeting the intended use and/or functional limitations wherein the system applies the compensating current according to the necessary compensating current measured including the values according to the equation displayed in instant claim 15 (i.e., Hada is configured to apply a measured current including a compensating current according to the equation of claim 15) [Paras. 0019-0020, 0027-0028, 0161-0164, 0192, 0250-0254, 0274; Figs. 4-7C].
Regarding claim 16, the limitation “wherein the digital compensator is configured to determine the balancing current and the balancing time interval” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention .

Response to Arguments
Applicant's arguments/amendments filed 12/21/2021 with respect to the objections to the specification and drawings have been fully considered and are persuasive. The objections to the specification and drawings have been withdrawn. 
Applicant’s arguments, see Remarks Pgs. 9-11, filed 12/21/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glenn et al. (US 2016/0195885 A1) disclose the use of a digital controller for processing digital signals from a gas sensor element/circuit. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795